DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 Line 4, change “the doorframe” to -a doorframe- (no antecedent of basis).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat Application Publication No 20160230431 to Yonekura. 

    PNG
    media_image1.png
    820
    1353
    media_image1.png
    Greyscale

Yonekura discloses a door barricade device (950). The device comprises a plate (901) secured to an outward opening room door on a room side of the door (fig 10). The plate comprises a pair of rails (903, 903’) which engages a door stop device (921) which slides into the rails and abuts the door frame (1067) inside the room, to prevent the door from opening outwardly (paragraph 32). The room is capable of being a classroom.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 8,894,110 to Taylor et al (Taylor). 

    PNG
    media_image2.png
    817
    1001
    media_image2.png
    Greyscale

Taylor discloses a door barricade device (fig 11). The device comprises a plate (522) secured to an outward opening room door on a room side of the door (fig 11). The plate comprises a pair of rails which engages a door stop device (526) which slides into the rails and abuts the door frame (582) inside the room, to prevent the door from opening outwardly. The room is capable of being a classroom.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



September 12, 2022